Citation Nr: 1745960	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  10-28 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to herbicide exposure and as secondary to anxiety disorder, not otherwise specified. 

2.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).

(The matter of whether the April 2015 Board of Veterans' Appeals (Board) decision should be revised or reversed on the grounds of CUE is addressed in a separate Board decision).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1965 to July 1967.  He also had an unverified period of service in the U.S. Army Reserve between July 1967 and April 1971.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, in June 2008.

The Board remanded the issues in April 2015.  The Board finds there is compliance with the prior remand.  However, the appeal must again be REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required

In 2017, the Veteran also perfected his appeal as to entitlement to a higher disability rating for coronary artery disease.  However, he requested a hearing before the Board, so that appeal remains pending.


REMAND

The Veteran claims service connection for hypertension, to include as secondary to anxiety disorder and to include as a result of herbicide exposure.  Pursuant to the April 2015 Board remand, the Veteran was afforded a VA examination in May 2015, in which he was diagnosed with hypertension.  The record reflects that the Veteran served in the country of Vietnam from August 1966 to July 1967; therefore, he was presumptively exposed to Agent Orange.  

While hypertension is not listed on the exclusive list of presumptive diseases due to herbicide exposure under 38 C.F.R. § 3.309(e), and is specifically excluded as being part of ischemic heart disease, the National Academy of Sciences Institute of Medicine's article titled Veterans and Agent Orange: Update 2010, concluded that there was "limited or suggestive" evidence of an association between herbicide exposure and hypertension. [See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011) at 694; see also Notice, 77 Fed. Reg. 47924 -47928 (2012)].  For this reason, the Board finds remand is required for a VA medical opinion to determine whether, based on the facts of this case, the Veteran's currently diagnosed hypertension is related to his presumed exposure to herbicides or another etiology.  See, e.g., Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009) ("To permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection.")  

The separate issue of entitlement to TDIU is also inextricably intertwined with the issue remanded. 

Accordingly, the case is REMANDED for the following action:

1. Obtain an opinion from a medical professional regarding the etiology of the Veteran's currently diagnosed hypertension.  The medical professional should be provided with the Veteran's complete claims file, and a complete rationale should be provided for any opinion expressed.  Examination of the Veteran is not required, unless so determined by the medical professional.

The examiner is asked to consider the National Academy of Sciences Institute of Medicine's article titled Veterans and Agent Orange: Update 2010, and should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed hypertension began during, or was otherwise caused by, his active duty service, to include his presumed exposure to herbicide agents therein.

The examiner is advised that simply stating hypertension is not on the list of diseases presumptively associated with Agent Orange exposure is not sufficient rationale for a negative opinion. 

2. After completing the above and any other development deemed necessary, readjudicate the remanded issue, to include entitlement to a TDIU.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

